Citation Nr: 0126124	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  00-11 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to waiver of recovery of indebtedness in the 
amount of $925.00 created by overpayment of compensation 
benefits.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel






INTRODUCTION

The appellant had active duty from August 1967 to March 1969.  
Service in Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee) of the Regional Office in Nashville, Tennessee 
(RO).
   
The appellant testified at a personal hearing which was 
chaired by the undersigned Board member at the RO in August 
2001.  A transcript of that hearing has been associated with 
the appellant's VA claims folder.  


FINDINGS OF FACT

1. The appellant received service-connected disability 
benefits, which included an additional allowance for his 
deceased mother, for the period from June 1998 through May 
1999, resulting in an overpayment of $925.00.

2. The appellant bears little fault in the creation of the 
charged indebtedness; recovery of the indebtedness would 
cause the appellant financial hardship.


CONCLUSIONS OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant. 38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. §§ 1.962(b), 1.965(b) (2001).

2.  Recovery of the overpayment would be against equity and 
good conscience. 38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks waiver of an overpayment of VA 
compensation benefits in the amount of $925.00, which was 
created when he received additional compensation for his 
dependent mother, who had died.  The appellant claims that he 
promptly notified VA of the death of his mother, and that VA 
failed to expeditiously process the change resulting in the 
overpayment.

For the sake of clarity, the Board will initially review the 
factual background of this case; then review the relevant law 
and regulations; and finally analyze the claim and render a 
decision.

Factual Background

The record reflects that at all times pertinent to this 
appeal, the appellant was in receipt of a combined 80 percent 
service-connected disability rating as well as special 
monthly compensation.  His VA benefits included additional 
payment for his dependent wife and mother.  

The appellant's mother died on June 2, 1998.  Of record is a 
report of contact memorandum dated June 11, 1998.  It 
reflects that the appellant contacted the RO to apprise it of 
recent behaviors of his ex-wife in attempting to obtain 
government benefits.     

In a statement received in May 1999, the appellant reported 
that he had visited the RO on or about June 10, 1998 and 
advised personnel there of his mother's death.  He then 
stated that he was still receiving compensation for her, and 
requested that this payment be stopped.  In personal hearings 
conducted at the RO in May and October 1999, as well as in 
the August 2001 Travel Board hearing, the appellant 
reiterated that he visited the RO and informed personnel 
there of his mother's demise within days of her death.  

In a financial status report dated in October 1999, the 
appellant reported total income in the amount of $2,600.00.  
Compensation records revealed his total monthly income to be 
$2,179.00.  The appellant also listed total expenses in the 
amount of $3,248.00.  He reported that he had approximately 
$1,400.00 in liquid assets, and that he was incapacitated 
from employment.  

In its October 1999 decision, the Committee found no evidence 
of fraud, misrepresentation, or bad faith on the part of the 
appellant.  The Committee denied waiver of the overpayment on 
the basis that the appellant was at fault in not reporting 
the death of his mother in a timely manner, and that recovery 
of the debt would not be against equity and good conscience.  


Applicable Law and Regulations

Waiver of Indebtedness

According to the law, there shall be no recovery of payments 
or overpayments of any benefits under any laws administered 
by VA when it is determined that recovery would be against 
equity and good conscience. 38 U.S.C.A. § 5302(a).  The 
phrase equity and good conscience means arriving at a fair 
decision between the obligor and the Government. 38 C.F.R. § 
1.965(a).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government. 38 
C.F.R. 
§ 1.965(a).  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all inclusive:

(1) Fault of the debtor: where actions of the debtor 
contribute to the creation of the debt. 
(2) Balancing of faults: weighing the fault of the 
debtor against VA's fault. (3) Undue hardship: whether 
collection would deprive the debtor or family of basic 
necessities. 
(4) Defeat the purpose: whether withholding of benefits 
or recovery would nullify the objective for which 
benefits were intended. 	
(5) Unjust enrichment: failure to make restitution would 
result in unfair gain to the debtor. 
(6) Changing position to one's detriment: reliance on VA 
benefits results in relinquishment of a valuable right 
or incurrence of a legal obligation.

However, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: (1) 
fraud, (2) misrepresentation or (3) bad faith. 38 U.S.C.A. § 
5302(c); 38 C.F.R. § 1.965(b).  It should be emphasized that 
only one of the three elements (fraud, misrepresentation, or 
bad faith) need be shown to preclude consideration of waiver 
of recovery of the loan guaranty indebtedness. 38 U.S.C.A. § 
5302(c).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2000).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

It is the Board's fundamental responsibility to evaluate the 
probative value of all  evidence.  See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  It has also been observed that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence."  Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997).

Analysis

Initial matter - duty to notify/assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  The VCAA 
redefines the obligations of VA with respect to notification 
of claimants and with respect to its statutory duty to assist 
veterans in the development of their claims.  First, VA has a 
duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, and 5103A).  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
Holliday v. Principi, 14 Vet. App. 280 (2001).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  Except for provisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which are not applicable in the 
instant case, the implementing regulations are also effective 
November 9, 2000.  In this case, the appellant's claim is not 
final and remains pending.  The provisions of the VCAA and 
the implementing regulations are accordingly applicable. 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal.  For the reason stated below, no further development 
of the claim is warranted under the VCAA or other provision 
of law.  

It is clear that the appellant has been accorded due notice 
in various communications from the RO.  He has also provided 
with due process, including testify in at hearings at the RO 
and before the undersigned Board member.  The Board has not 
identified any evidence which is pertinent to this case and 
which has not been obtained, and the appellant has pointed to 
none.  There is sufficient evidence of record with which the 
Board may make an informed decision.   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
case has been consistent with the provisions of the new law.  
Under these circumstances, a remand of these issues for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits as to the issue on appeal.  

Discussion

As an initial matter, the appellant does not appear to 
contend, and the record does not show, that the debt in this 
case was not validly incurred.  There is no question that 
there was an overpayment of VA pension benefits.  The Board 
finds that the indebtedness in the amount of $925.00 was 
properly established.  See Schaper v. Derwinski, 1 Vet. App. 
430 (1991).

As noted above, consideration of a waiver of indebtedness is 
precluded when fraud, misrepresentation and/or bad faith has 
been demonstrated.  The Board here observes that the 
Committee specifically determined in October 1999 that there 
was no fraud, misrepresentation, or bad faith on the 
appellant's part with respect to the creation of the 
overpayment at issue.  Although Board must make an 
independent determination as to this matter, it sees no flaw 
in the Committee's reasoning.  There is no evidence 
whatsoever of fraud, misrepresentation or bad faith on the 
part of the appellant in this matter.  Therefore, waiver is 
not precluded pursuant to 38 U.S.C.A. § 5302(a).  

The crucial issue to be resolved is whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. 
§ 5302(a), and 38 C.F.R. §§ 1.963(a) and 1.965(a).    

The Board finds the appellant to be of minimal fault in the 
creation of this debt.  The appellant presented candid 
testimony at the August 2001 Travel Board hearing to the 
effect that he attempted to notify the RO of the death of his 
mother and thus preclude the overpayment.  The Board finds it 
significant in this regard that it was the appellant who 
notified VA of the death of his mother, rather than the RO 
discovering this information through other means.  It was 
thus the appellant's own action which resulted in VA finally 
being notified of the appellant's mother's death.  
Accordingly, he bears little fault in this matter.
  
Recovery of the debt could conceivably nullify the objectives 
for which compensation was intended.  The record reflects 
that the appellant is seriously disabled by a myriad of 
service-connected disabilities, and recovery of the debt may 
have a significant and detrimental impact upon his 
functioning.  

Further, the Board  does not find that the appellant would be 
unjustly enriched by the waiver of the debt - it is a de 
minimus amount in controversy.   

Finally, there is evidence that recovery of the indebtedness, 
even in the relatively small amount in dispute, would cause 
the appellant financial hardship.  The appellant has so 
testified, and his straightened financial circumstances are 
borne out by the financial statement on record.

In summary, for the reasons and bases expressed above, the 
Board concludes that waiver of the charged indebtedness in 
the amount of $925.oo, plus any interest which may have 
accrued thereon, would not be against the principle of equity 
and good conscience.  Waiver is accordingly granted.


ORDER

Waiver of recovery of an overpayment of compensation benefits 
in the amount of $925.00 is granted.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

